                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




KEVIN BRATCHER,                                           No. 3:20-cv-02056-SB

                      Plaintiff,                          ORDER

       v.

POLK COUNTY, CITY OF SALEM,
DEPUTY MICHAEL H. SMITH, in his
individual capacity, and DOES 1-4, in their
individual capacity,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [17] on April 17,

2021, in which she recommends that the Court grant Defendant City of Salem’s Motion to

Dismiss. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal

Rule of Civil Procedure 72(b).




1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [17].

Accordingly, Defendant City of Salem’s Motion to Dismiss is GRANTED.

       IT IS SO ORDERED.



       DATED: __________________________.
                    June 2, 2021




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
